Name: 94/669/EC: Council Decision of 11 July 1994 on the conclusion of an Agreement in the form of an exchange of letters between the European Community and the Republic of Poland setting up a tariff quota for imports into the Community of certain industrial products originating in Poland
 Type: Decision
 Subject Matter: Europe;  international trade;  tariff policy;  chemistry;  industrial structures and policy
 Date Published: 1994-10-14

 Avis juridique important|31994D066994/669/EC: Council Decision of 11 July 1994 on the conclusion of an Agreement in the form of an exchange of letters between the European Community and the Republic of Poland setting up a tariff quota for imports into the Community of certain industrial products originating in Poland Official Journal L 264 , 14/10/1994 P. 0028COUNCIL DECISION of 11 July 1994 on the conclusion of an Agreement in the form of an exchange of letters between the European Community and the Republic of Poland setting up a tariff quota for imports into the Community of certain industrial products originating in Poland (94/669/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228 (2) thereof, Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part, Having regard to the proposal from the Commission, Whereas the Agreement in the form of an exchange of letters referred to in this Decision should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters between the European Community and the Republic of Poland setting up a tariff quota for imports into the Community of certain industrial products originating in Poland is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to sign the Agreement in order to bind the Community. Done at Brussels, 11 July 1994. For the Council The President Th. WAIGEL